     Case 2:21-cv-00109-KJM-CKD Document 18 Filed 03/31/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    VINCENT JAMES BIAGAS, SR.,                        No. 2:21-cv-0109 KJM CKD P
12                       Petitioner,
13            v.                                        ORDER
14    STATE OF CALIFORNIA, et al.,
15                       Respondents.
16

17           Petitioner, a state prisoner proceeding pro se, has filed a “Petition for Writ of Mandate.”

18   The matter was referred to a United States Magistrate Judge as provided by 28 U.S.C.

19   § 636(b)(1)(B) and Local Rule 302.

20           On February 20, 2021, the magistrate judge filed findings and recommendations, which

21   were served on petitioner and which contained notice to petitioner that any objections to the

22   findings and recommendations were to be filed within fourteen days. Petitioner has filed

23   objections to the findings and recommendations, which the court has considered.

24           In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C) and Local Rule 304, this

25   court has conducted a de novo review of this case. Having reviewed the file, the court finds the

26   findings and recommendations to be supported by the record and by the proper analysis.

27   /////

28   /////
                                                        1
     Case 2:21-cv-00109-KJM-CKD Document 18 Filed 03/31/21 Page 2 of 2


 1         Accordingly, IT IS HEREBY ORDERED that:
 2         1. The findings and recommendations filed February 10, 2021, are adopted in full;
 3         2. Petitioner’s “Petition for a Writ of Mandate” is dismissed; and
 4         3. This case is closed.
 5   DATED: March 30, 2021.
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                     2
